724 S.E.2d 525 (2012)
Harold N. ORBAN and Victoria L. Orban
v.
Steven C. WILKIE, Substitute Trustee, and TD Bank, NA.
No. 74P12.
Supreme Court of North Carolina.
April 12, 2012.
Harold N. Orban, for Orban, Harold N., et al.
Stephen C. Wilkie, for Wilkie, Steven C;
Jonathan C. Parce, Hendersonville, for TD Bank, NA.

ORDER
Upon consideration of the petition filed on the 22nd of February 2012 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 12th of April 2012."